UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto COMMISSION FILE NUMBER: 000-51895 POLYMEDIX, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 27-0125925 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 170 N. Radnor-Chester Road; Suite 300 Radnor, PA 19087 (Address of Principal Executive Offices) (484) 598-2400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of August 5, 2011 the issuer had 105,999,610 shares of issued and outstanding common stock, par value $0.001 per share. POLYMEDIX, INC. INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Page CONDENSED CONSOLIDATED BALANCE SHEETS – as of June 30, 2011 and December 31, 2010 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS – for the Three and Six-Months Ended June 30, 2011 and 2010 and for the Period from August 8, 2002 (Inception) to June 30, 2011 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – for the Six-Months Ended June 30, 2011 and 2010 and for the Period from August 8, 2002 (Inception) to June 30, 2011 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1A. Risk Factors 16 Item 5. Other Information 31 Item 6. Exhibits 31 SIGNATURES 32 EXHIBITS INDEX 33 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. PolyMedix, Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets (unaudited) (in thousands) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ 28,103 $ 19,171 Prepaid expenses and other current assets 174 166 Grant and contract receivable 1,360 701 Total current assets 29,637 20,038 Property and Equipment: Computers 624 616 Office furniture and lab equipment 734 734 Accumulated depreciation (792) (677) Total property and equipment 566 673 Long-term investments 1,650 1,650 Long-term assets - other 73 84 TOTAL ASSETS $ 31,926 $ 22,445 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 1,130 $ 1,112 Accrued expenses 1,083 1,530 Current portion of long-term debt 3,321 3,115 Total current liabilities 5,534 5,757 Long-term debt, less current portion 4,836 6,550 Deferred rent 902 935 Derivative liability 5,212 - Total liabilities 16,484 13,242 Commitments and contingencies - - Stockholders' Equity: Preferred Stock ($0.001 par value; 10,000 shares authorized; 0 issued and outstanding at June 30, 2011 and December 31, 2010) - - Common Stock ($0.001 par value; 250,000 shares authorized; 106,000 and 81,000issued and outstanding at June 30, 2011 and December 31, 2010, respectively) 106 81 Additional paid-in capital 88,392 73,326 Deficit accumulated during the development stage (73,056) (64,204) Total stockholders' equity 15,442 9,203 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 31,926 $ 22,445 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 PolyMedix, Inc. (A Development Stage Company) Condensed Consolidated Statements of Operations (unaudited) (in thousands, except per share amounts) Three-Months Ended June 30, Six-Months Ended June 30, For the period August 8, 2002 (Inception) to June 30, 2011 2010 2011 2010 2011 Revenues: Grant and contract revenues $ 334 $ 468 $ 1,133 $ 1,028 $ 7,838 Total revenues 334 468 1,133 1,028 7,838 Operating Expenses: Research and development 2,674 3,179 5,317 5,989 48,233 General and administrative 1,900 1,401 3,387 2,682 31,985 Total operating expenses 4,574 4,580 8,704 8,671 80,218 Other Income (Expense): Interest income 26 30 44 38 1,735 Interest expense (302) (346) (625) (346) (1,711) Loss on derivative instruments (700) - (700) - (700) Total other income (expense) (976) (316) (1,281) (308) (676) Net loss $ (5,216) $ (4,428) $ (8,852) $ (7,951) $ (73,056) Beneficial conversion feature on Series 2008 preferred stock, conversion inducement and dividends on Series 1 preferred stock - (11,118) Net loss attributable to common stockholders $ (5,216) $ (4,428) $ (8,852) $ (7,951) $ (84,174) Net loss per common share - basic and diluted $ (0.05) $ (0.05) $ (0.10) $ (0.10) Weighted average common shares outstanding - basic and diluted 103,222 81,000 92,111 81,000 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PolyMedix, Inc. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (unaudited) (in thousands) Six-Months Ended June 30, For the period August 8, 2002 (Inception) to 2011 2010 June 30, 2011 Cash Flows from Operating Activities: Net loss $ (8,852) $ (7,951) $ (73,056) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 115 94 1,025 Amortization 24 12 59 Accretion of discount on investment securities - (1) (461) Stock-based compensation 1,153 936 10,788 Non-cash interest expense 61 30 152 Non-cash interest income (11) - (11) Loss on derivative instruments 700 - 700 (Increase) decrease in prepaid expenses and other current assets (667) 344 (1,489) Increase (decrease) in accounts payable, accrued expenses and deferred rent (628) 649 2,934 Loss on disposal of fixed assets - - 23 Net cash used in operating activities (8,105) (5,887) (59,336) Cash Flows from Investing Activities: Cash paid for property and equipment (8) - (1,271) Purchases of investments - (3,798) (39,489) Proceeds from maturities of investments - 1,900 38,301 Net cash used in investing activities (8) (1,898) (2,459) Cash Flows from Financing Activities: Proceeds from issuance of stock, net of financing costs 18,617 (88) 81,064 Proceeds from warrant and stock option exercises - - 898 Principal payments on capital lease obligations - - (331) Proceeds from issuance of debt, net of issue costs (2) 9,878 9,837 Principal payments on debt obligations (1,570) - (1,570) Net cash provided by financing activities 17,045 9,790 89,898 Net increase in cash and cash equivalents 8,932 2,005 28,103 Cash and cash equivalents - beginning of period 19,171 23,974 - Cash and cash equivalents - end of period $ 28,103 $ 25,979 $ 28,103 Cash Paid for Interest $ 584 $ 213 $ 1,473 Non-Cash Investing Activities: Capital expenditures acquired on account $ - $ - $ 15 Non-Cash Financing Activities: Accrued financing costs $ 167 $ 18 $ 167 Accrued debt issue costs $ - $ 40 $ - Series D warrant issuance $ 4,512 $ - $ 4,512 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PolyMedix, Inc. (A Development Stage Company) Notes to Unaudited Condensed Consolidated Financial Statements In these condensed consolidated financial statements, “PolyMedix,” “we,” “us” and “our” refer to PolyMedix, Inc. and its wholly owned subsidiary PolyMedix Pharmaceuticals, Inc., and "Common Stock" refers to the common stock, par value $0.001 per share of PolyMedix, Inc. 1 – Organization and Business Activities We are a development stage biotechnology company focused on developing treatments for life threatening infectious diseases and patients with acute cardiovascular disorders with synthetic small molecule compounds that mimic the activity of large natural protein molecules, compounds referred to as biomimetics. Using our proprietary computational drug design technology, we have created novel defensin mimetic antibiotic compounds, novel heparin antagonist compounds, and other drug compounds intended for human therapeutic use. Since 2002, we have been a development stage enterprise, and accordingly, our operations have been directed primarily toward developing business strategies, raising capital, research and development activities, conducting pre-clinical testing and human clinical trials of our product candidates, exploring marketing channels and recruiting personnel. We have incurred operating losses since inception, have not generated any product sales revenues and have not achieved profitable operations. Our deficit accumulated during the development stage through June 30, 2011 was approximately $73,119,000, and we expect to continue to incur substantial losses in future periods. None of our product candidates have received regulatory approval for commercial sale and our product candidates may never be commercialized. In addition, all of our product candidates are in the early stages of development and several programs are on hold pending additional financing. Our development programs require a significant amount of cash to support the development of product candidates. The progress and results of our current and any future clinical trials or future pre‑clinical testing are uncertain, and if our product candidates do not receive regulatory approvals, our business, operating results, financial condition and cash flows will be materially adversely affected. We are highly dependent on the success of our research, development and licensing efforts and, ultimately, upon regulatory approval and market acceptance of our products under development. Our short and long-term capital requirements depend upon a variety of factors, including the timing and results of our clinical trials, market acceptance for our technologies and product candidates and various other factors. We believe that our current cash and investment balances as of the date of this filing will be sufficient to fund our operations for at least the next 12 months. Our ability to advance the clinical development of our drug candidates and ultimately seek regulatory approval depends upon our ability to meet the regulatory requirements of the United States Food and Drug Administration (FDA) and other regulatory authorities on an ongoing basis, many of which develop and change over time and are subject to interpretation by such regulatory authorities. Any changes in regulatory requirements may have significant impacts on the timing and cost of clinical trials, and our ability to complete such trials, if at all. In
